DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 05/22/2020 is acknowledged and made of record. Claims 1-4, 6-8, 13-15, 17-26 are now pending.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2020; 11/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 13-15, 17-18, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2015/0153779) in view of Kim et al. (US 2020/0294428).
	As to Claim 1, Ko et al. discloses A touch display panel, comprising: 
a flexible substrate comprising: a flexible substrate comprising a flexible substrate upper surface (fig.5-para.0092- flexible substrate including films 112, 113),
a display component comprising a display component upper surface and coupled to a first location of the flexible substrate upper surface (fig.5- para.0104, 0106- 0107, 0112-pixel electrodes 191 and light emission layer 370);
a touch component comprising a touch component upper surface and coupled to a second location of the flexible substrate upper surface (figs.5-6- para.0117-touch sensor and touch detecting layer 400 formed inside the encapsulation layer 280); and 
a thin film encapsulation layer disposed on the touch component upper surface, the display component upper surface, and the flexible substrate upper surface (fig.5-6- para.0114, 0115, 0117; encapsulation layer 280 is disposed on touch sensor (touch sensor 400 is interposed between encapsulation thin films of the encapsulation layer 280) and touch detecting layer 400, the emission layer 370 and flexible substrate 112/113).
Ko et al. does not expressly disclose wherein the display component and the touch component are folded together to form the touch display panel.
wherein the display component and the touch component are folded together to form the touch display panel (fig.3- display panel 304 and touch screen panel 303 are folded together; para.0072).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ko et al. with the teachings of Kim et al., the motivation being to provide an improved touch panel and display panel assembly in which the bezel area of a window can be reduced (Kim-para.0006-0007,0012).

As to Claim 6, Ko et al.in view of Kim et al., disclose wherein the touch component comprises: 6Atty. Docket No. 4747-47000 (85572445US07) a receive end (Ko-fig.3,5-6- electrodes 410; Kim-efigs.3-4b-lectrodes 432); and a transmit end (Ko-fig.3,5-6- electrodes 420; Kim-figs.3-4b-electrodes 431), wherein the receive end and the transmit end are formed at a same location on the flexible substrate upper surface, wherein the receive end and the transmit end are disposed in a stacked manner, and wherein the receive end and the transmit end are folded on to the display component (Ko-fig.3,5-6- touch sensor 400 including electrodes 410/420; Kim-figs.3-4b-electrodes 431/432).

As to Claim 7, Ko et al. in view of Kim et al., disclose wherein layers between the receive end, the transmit end, and the display component are bonded using an optically clear adhesive (Ko-para.0050; Kim-para.0068,0070).

As to Claim 8, Ko et al. in view of Kim et al. disclose wherein the display component further comprises a display component signal cable (Ko-fig.2, 5- para.0059- display signal lines; Kim-fig.3- touch-and-display driver circuit 306, wire 371), wherein the touch component further comprises a touch component signal cable (Ko-fig.2-3,6- wires 421, 411, pad 450, touch controller, circuit 306; Kim-fig.4- 

As to Claim 13, Ko et al. discloses A touch display panel manufacturing method comprising: 7Atty. Docket No. 4747-47000 (85572445US07) 
manufacturing a display component at a first location of a flexible substrate upper surface (fig.5-para.0092- flexible substrate including films 112, 113; para.0104, 0106- 0107, 0112-pixel electrodes 191 and light emission layer 370);  
manufacturing a touch component at a second location of the flexible substrate upper surface (figs.5-6- para.0117-touch sensor and touch detecting layer 400 formed inside the encapsulation layer 280); 
performing thin film encapsulation on a flexible substrate, the display component, and the touch component to form a touch display component (fig.5-6- para.0114, 0115, 0117; encapsulation layer 280 is disposed on touch sensor (touch sensor 400 is interposed between encapsulation thin films of the encapsulation layer 280) and touch detecting layer 400, the emission layer 370 and flexible substrate 112/113).	
Ko et al. does not expressly disclose cutting the touch display component into a minimum foldable unit; and folding and stacking the touch component and the display component in the minimum foldable unit to form the touch display panel.  
Kim et al. discloses cutting the touch display component into a minimum foldable unit (fig.3- display panel 304 (including areas 304a, 304b)); and folding and stacking the touch component and the display component in the minimum foldable unit to form the touch display panel (fig.3- display panel 304 and touch screen panel 303 are stacked and folded together; para.0072).


As to Claim 14, Ko et al. in view of Kim et al. disclose wherein the touch component comprises a receive end (Ko- figs.2-3- touch electrodes 410, lines 411; Kim-figs.4a-4b- receive electrodes 432, lines 433) and a transmit end (Ko- figs.2-3- touch electrodes 420, lines 421; Kim-figs.4a-4b-  transmit electrodes 431, lines 434), and wherein the touch display panel manufacturing method further comprises: manufacturing the receive end at a third location on the flexible substrate upper surface; manufacturing the transmit end at a fourth location on the flexible substrate upper surface (Ko-fig.2, 5- touch sensor 400 within encapsulation layer 280, and lines 411,421 located on the periphery area of the display panel; Kim-fig.3- touch panel 303 including touch electrodes, and lines 433 are positioned on bending area F); manufacturing the display component at a fifth location on the flexible substrate upper surface (Ko-fig.1-2,5-6- pixels 191, light emission layer 370 ; Kim-fig.3- display panel 304); and 8Atty. Docket No. 4747-47000 (85572445US07) folding the receive end and the transmit end onto the display component (Kim-fig.3,4a-b).

As to Claim 15, Ko et al. in view of Kim et al. disclose wherein the display component further comprises a display component first side and a display component second side, wherein the receive end is located on the display component first side (Ko-fig.2- lines 411 corresponding to electrodes 410 on lef/right periphery area of display 300), and the transmit end is located on the display component second side of the display component (Ko-fig.2-lines 421 of electrodes 420 on lower side of periphery area of display) or the receive end and the transmit end are located side-by-side on the display component first 

As to Claim 17, Ko et al. in view of Kim et al. disclose wherein the touch component comprises a receive end and a transmit end, and wherein the touch display panel manufacturing method further comprises: manufacturing the receive end and the transmit end at a third location on the flexible substrate upper surface (Ko- figs.2-3- touch electrodes 410, lines 411; touch electrodes 420, lines 421;  Kim-figs.4a-4b- receive electrodes 432, lines 433; transmit electrodes 431, lines 434 ),
 9Atty. Docket No. 4747-47000 (85572445US07) manufacturing the display component at a fourth location on the flexible substrate  (Ko-fig.1-2,5-6- pixels 191, light emission layer 370 ; Kim-fig.3- display panel 304), wherein the receive end and the transmit end are disposed in a stacked manner (Ko-fig.3,5-6- touch sensor 400 including electrodes 410/420; Kim-figs.3-4b-electrodes 431,432); and folding the receive end and the transmit end onto the display component (Kim-fig.3,4a-b)

As to Claim 18, Ko et al. discloses A mobile terminal, comprising: 
a camera; 
a sensor (fig.3- touch sensor; para.0063); and 
a touch display panel, comprising: 
a flexible substrate comprising a flexible substrate upper surface (fig.5-para.0092- flexible substrate including films 112, 113); 
a display component comprising a display component upper surface and coupled to a first location of the flexible substrate upper surface (fig.5- para.0104, 0106- 0107, 0112-pixel electrodes 191 and light emission layer 370); 
a touch component comprising a touch component upper surface and coupled to a second location of the flexible substrate upper surface (figs.5-6- para.0117-touch sensor and touch detecting layer 400 formed inside the encapsulation layer 280); and 
a thin film encapsulation layer disposed on the touch component upper surface, the display component upper surface, and the flexible substrate upper surface (fig.5-6- para.0114, 0115, 0117; encapsulation layer 280 is disposed on touch sensor (touch sensor 400 is interposed between encapsulation thin films of the encapsulation layer 280) and touch detecting layer 400, the emission layer 370 and flexible substrate 112/113), 
wherein the display component and the touch component are folded together to form the touch display panel.  
Ko et al. does not expressly disclose a camera; wherein the display component and the touch component are folded together to form the touch display panel.  
	Kim et al. discloses a device comprising a camera (fig.1-para.0053-camera module 180 ), a sensor (fig.1-para.0049-sensor module 176); wherein the display component and the touch component are folded together to form the touch display panel (fig.3- display panel 304 and touch screen panel 303 are folded together; para.0072).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ko et al. with the teachings of Kim et al., the motivation being to provide an improved touch panel and display panel assembly in which the bezel area of a window can be reduced (Kim-para.0006-0007,0012).

As to Claim 22, Ko et al. in view of Kim et al. disclose, wherein the touch component comprises: a receive end (Ko-fig.3,5-6- electrodes 410; Kim-efigs.3-4b-lectrodes 432); and a transmit end (Ko-fig.3,5-6- electrodes 420; Kim-figs.3-4b-electrodes 431), wherein the receive end and the transmit end are formed 

As to Claim 23, Ko et al.in view of Kim et al., disclose wherein the display component further comprises a display component signal cable (Ko-fig.2, 5- para.0059- display signal lines; Kim-fig.3- touch-and-display driver circuit 306, wire 371), wherein the touch component further comprises a touch component signal cable (Ko-fig.2-3,6- wires 421, 411, pad 450, touch controller, circuit 306; Kim-fig.4- wires 433, pad 453, IC 451), wherein the display component signal cable and the touch component signal cable are routed out in an integrated manner and then electrically coupled to an external circuit (Ko-fig.1- touch controller, display controller; para.0087-0088; Kim-fig.3-TDDI circuit 306, circuit board 307, IC 351).

As to Claim 24, Ko et al.in view of Kim et al., disclose wherein the mobile terminal further comprises: a polarizer disposed on an upper surface of the touch display panel (Kim-fig.3-polarizer 322); and a cover disposed above the polarizer (Kim-para.0064; fig.3- window 301, adhesive 321). 

As to Claim 25, Ko et al. in view of Kim et al. disclose wherein the touch display panel is coupled to an external circuit in a chip on film (COF) manner, or wherein the touch display panel is coupled to the external circuit in a chip on plastic (COP) manner (Kim-para.0072- the first flexible substrate 348 may be formed in a chip on plastic (COP) structure…the TDDI circuit 306 may be disposed on the separate flexible circuit board, forming a COF structure).


Claims 2-4, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2015/0153779) in view of Kim et al. (US 2020/0294428), further in view of Kwon et al. (US 2014/0098040).
As to Claim 2, Ko et al. in view of Kim et al. disclose wherein the touch component further comprises: a receive end located at a third location (Ko- figs.2-3- touch electrodes 410, lines 411; Kim-figs.4a-4b- receive electrodes 432, lines 433) and 5Atty. Docket No. 4747-47000 (85572445US07)a transmit end, located at a fourth location the flexible substrate upper surface (Ko- figs.2-3- touch electrodes 420, lines 421; Kim-figs.4a-4b-  transmit electrodes 431, lines 434), and wherein the receive end and the transmit end are [separately] folded onto the display component (Kim-fig.3,4a-b). Ko et al. in view of Kim et al. do not expressly disclose wherein the receive end and the transmit end are separately folded onto the display component.
Kwon et al. discloses wherein the receive end and the transmit end are separately folded onto the display component (figs.2, 6-7- sensor 120 including receiver end 124 and transmitter end 122 are separately folded onto display component 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ko et al. in view of Kim et al., with the teachings of Kwon et al., the motivation being to provide a user interface according to a proximity touch and bending degree of the flexible display apparatus based on a sensing signal received from the receiver and transmitter sensors (para.0009, 0049, 0123, 0138-Kwon).

As to Claim 3, Ko et al. in view of Kim et al., as modified by Kwon et al., disclose wherein the receive end, the transmit end, and the display component are stacked, and wherein the receive end, the transmit end, and the display component are bonded by using an optically clear adhesive (Ko-figs.3, 5-6- touch sensor 400, display 370; Kim-figs.3-4b- touch panel 303, display 304)



As to Claim 19, Ko et al. in view of Kim et al. disclose wherein the touch component comprises: a receive end located at a third location on the flexible substrate upper surface (Ko- figs.2-3- touch electrodes 410, lines 411; Kim-figs.4a-4b- receive electrodes 432, lines 433) a transmit end located at a fourth location on the flexible substrate upper surface (Ko- figs.2-3- touch electrodes 420, lines 421; Kim-figs.4a-4b-  transmit electrodes 431, lines 434), and wherein the receive end and the transmit end are separately folded on to the display component.  (Kim-fig.3,4a-b). Ko et al. in view of Kim et al. do not expressly disclose wherein the receive end and the transmit end are separately folded onto the display component.
Kwon et al. discloses wherein the receive end and the transmit end are separately folded onto the display component (figs.2, 6-7- sensor 120 including receiver end 124 and transmitter end 122 are separately folded onto display component 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ko et al. in view of Kim et al., with the teachings of Kwon et al., the motivation being to provide a user interface according to a proximity touch and bending 

As to Claim 20, Ko et al. in view of Kim et al., as modified by Kwon et al. disclose wherein the receive end, the transmit end, and the display component are stacked (Ko-fig.3,5-6- touch sensor 400 including electrodes 410/420; Kim-figs.3-4b-electrodes 431/432), and wherein layers between the receive end, the transmit end, and the display component are bonded using an optically clear adhesive (Ko-para.0050; Kim-para.0068,0070).

As to Claim 21, Ko et al. in view of Kim et al., as modified by Kwon et al. disclose wherein the display component further comprises a display component first side and a display component second side, 
wherein the receive end is located on the display component first side and the transmit end is located on the display component second side (Ko-fig.2- lines 411 corresponding to electrodes 410 on left/right periphery area of display 300 and lines 421 of electrodes 420 on lower side of periphery area of display; Kwon-sensors 122, 124 on first and second side of display 110), or wherein the receive end and the transmit end are located side-by-side on the display component first side (Ko-fig.2-3, 5-6- sensors 410, 420 of touch sensor 400 (included within the encapsulation layer 280) on display element 370 firs side; Kim-fig.3-4b- touch screen 303 (including sensors 432, 431) on touch panel 304; Kwon-figs.6-7 sensors 122, 124).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2015/0153779) in view of Kim et al. (US 2020/0294428), further in view of Wu (US 2014/0375907).



	Wu et al. discloses wherein the touch display panel is coupled to the external circuit using a COF connector (fig.4A, 4E-para.0102; fig.4F- para.0103- touch display coupled to touch control IC 48 and connection member 49, where touch IC 48 is disposed directly on substrate 42), and a first through hole is disposed at a first location at which the touch display panel is coupled to the COF connector (para.0103- through hole 411, 451aproivdes electrical connection between the touch electrode 43 and substrate 42, and the control IC 48), or wherein the touch display 12Atty. Docket No. 4747-47000 (85572445US07) panel is coupled to the external circuit using a COP connector, and a second through hole is disposed at a second location at which the touch display panel is coupled to the COP connector.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ko et al. in view of Kim et al., with the teachings of Wu et al., the motivation being to provide electrical connection between elements, and reduce material cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627